Citation Nr: 1728354	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to July 7, 2016, and an excess of 60 percent thereafter, for a right knee disability post total knee replacement.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to April 1960. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In an August 2016 rating decision, the RO increased the evaluation of the Veteran's evaluation of status/post, total knee replacement, right knee from 30 percent to 60 percent disabling, effective July 7, 2016.  As the increase does not represent the maximum rating available for the condition, the Veteran's claim for a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran stated in a February 2011 letter that he was unemployed due to his right knee.  Such a statement may be reasonably construed as raising the issue of entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's total right knee arthroplasty results in chronic residuals consisting of severe painful motion or weakness in the affected extremity.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent, prior to July 7, 2016, excluding the period when a temporary total rating was in effect, for total right knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).

2.  The criteria for a disability rating in excess of 60 percent for total right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided to the Veteran in December 2004 and December 2010.

Concerning the duty to assist, the Veteran's service treatment records, as well as post-service treatment records have been associated with the claim file.  VA examinations were conducted in December 2010, November 2011, and July 2016 in order to evaluate the nature and severity of the Veteran's right knee disability.  Neither the Veteran nor his representative has alleged that these examinations were inadequate for rating purposes.  

The Board has considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged join," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In the instant case, while all aspects of such testing were not completed at each VA examination, the Board finds that it would not be prejudicial to the Veteran in proceeding with a decision at this time based on these examinations since the decision herein grants a 60 percent disability rating prior to July 7, 2016 which provides for a uniform rating for the entire appeal period.  This is the maximum schedular rating assignable after the expiration of the one year period following implantation of a prosthesis.  In this regard, such a rating contemplates chronic residuals of a knee replacement consisting of severe painful motion or weakness in the affected extremity.  Moreover, the Board notes that a 60 percent rating is also warranted where there is ankylosis of the knee.  Consequently, a remand to conduct additional range of motion testing for the Veteran's right knee disability is not necessary as there are no higher schedular ratings available based on such findings.  Therefore, the Board finds that it would not be prejudicial to the Veteran in proceeding with a decision at this time.

Therefore, the Board finds that the examinations are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned, if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Effective July 7, 2016, the Veteran has been in receipt of a 60 percent rating under 38 C.F.R. § 4.71a, DC 5055, for his right knee replacement.  Prior to July 7, 2016, the Veteran was rated at 30 percent, excluding a period when a temporary total rating was in effect, from November 2, 2010 to December 31, 2011, for the one year following the implantation of a prosthesis (i.e., the knee replacement surgery).  See DC 5055.  

Under DC 5055 a 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A minimum rating of 30 percent is provided post knee replacement, and for intermediate degrees of residual weakness, pain, or limitation of motion, warranting a rating greater than 30 percent, but less than 60 percent, the code calls for rating by analogy to DCs 5256, 5261, and 5262.

At the outset, the Board notes that in deciding this claim, all of the evidence in the Veteran's claim file has been reviewed.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).  Specifically, the Board sees no need to discuss in detail the evidence of record pertaining to the period of time during which the Veteran was rated as 100 percent disabling.

In October 2011, the Veteran's physician submitted a note which stated that the Veteran has the following restrictions: he has limited motion due to post operation stiffness following total knee arthroplasty, and it is painful at extremes of motion and can swell creating flares.

The Veteran was afforded a VA examination in November 2011.  Here he reported poor recovery of range of motion from his knee replacement surgery.  He stated that his knee swells frequently, and that he is in constant medial pain.  The Veteran reported flare-ups, and stated that he is only able to walk 15-20 minutes and drive about 1-2 hours.  He cannot squat or lift more than 40 pounds.  He has difficulty doing things like changing the oil in a car.

On physical examination, the Veteran was noted to have less movement than normal in both knees, as well as pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing in his right knee.  The examiner also reported tenderness or pain to palpation for joint line or soft tissues in the right knee.  He has normal strength in both knees for flexion and extension (5/5).  However, it was reported that the Veteran experienced residuals from the total knee replacement, such as intermediate degrees of residual weakness, pain or limitation of motion.  The examiner also noted that the Veteran uses assistive devices for his right knee pain as a normal mode of locomotion, including the occasional use of brace(s), crutch(es), and cane(s).

In December 2013, the Veteran submitted correspondence in which he described an incident that took place after his total right knee replacement.  The Veteran stated that he was put in a motion machine after his surgery, which caused him extreme pain.  He stated that he was left in the machine for over five hours and then later his knee was shoved by a janitor at the VA hospital.  The Veteran described that after therapy at the VA and daily therapy at home, he still had limited motion on his knee.  He stated that they put 20 pound weights on his leg and this hurt his back.  He was then advised to stop going to therapy.  He was given a special leg device that he could crank to move his leg back with much pain.  He stated that he still has limited use of the knee, that he has to go down the stairs one step at a time, and that he cannot ride an exercise bike because of the limited range of motion of his knee. 

In October 2015, the Veteran attended an orthopedic consultation for an evaluation of his left knee pain.  According to treatment records, the Veteran had trouble regaining functional motion after his 2010 knee replacement and was treated in a Jas dynamic brace.  The Veteran reported good flexion preoperatively and now his motion is restricted.  At the consultation, there was no reported pain in the knee and it was stable.  During the physical examination, it was reported that the Veteran had a good gait coming into the clinic and that he walked with no limp.  In the seated position, the examination of the right knee revealed 0-95 degrees of motion with good stability in extension and flexion.  He had no effusion in either knee.  In the left knee, he had near 0-125 degree flexion with pain with force flexion.  All of his pain was antermedial.  He had no straight or rotatory instabilities.  With 20 degree flexion he opened medially due to cartilage loss, no gapping laterally.  The Veteran was assessed with severe medial arthritis in the left knee and contracture right total knee arthroplasty.  

Another VA examination was conducted in July 2016.  The medical history states that total knee replacement initially helped with the Veteran's pain and he was able to ambulate better even though he experienced a decrease in his range of motion.  However, he said that his pain had returned to the same level as prior to the surgery and now he is less mobile.  

The Veteran reported flare-ups from too much activity or bending the knee too far, which increased his baseline pain from a 6/10 to 7/10.  He reported guarding the knee to protect it from bending.  In addition, the Veteran reported being unable to squat, go up and down stairs because of a limited range of motion, and that he limits time and distance walking and standing.

On physical examination he exhibited pain upon inflexion, which causes functional loss.  There was also evidence of mild pain in the medial joint line and moderate pain in the anterior patella.  It was noted that his pain, weakness, and lack of endurance significantly limited functional ability with flare-ups.  The Veteran's knees were rated for muscle strength.  His right knee flexion showed active movement against some resistance (4/5) and his right knee extension was recorded as normal (5/5).  There was a noted reduction in muscle strength, which the examiner stated was entirely due to the claimed condition.  The Veteran's flexion and extension in his left knee were rated as normal (5/5) and there was no reported reduction in muscle strength.  The Veteran had no reported muscle atrophy.

The examination report states that the total knee replacement had chronic residuals consisting of severe painful motion or weakness.  The Veteran reported that his right knee still gives him some of the worst pain that he has ever had.  It was reported that the Veteran uses a hinged brace occasionally on his right knee as a normal mode of locomotion when standing or walking for extended periods.  

Finally, it was noted that the Veteran experiences functional impacts because of his condition: he is unable to squat due to a limited range of motion and weakness; going up and down stairs is difficult due to a limited range of motion; and the pain he experiences limits the time and distance he is able to walk and stand.

In light of the evidence of record, the Board finds that the residuals of the Veteran's right total knee replacement more nearly approximate a 60 percent disabling, but no more, prior to July 7, 2016, excluding the period when a temporary total rating was in effect.  In this regard, the Board finds the Veteran has experienced symptomatology which more nearly approximates chronic residuals consisting of severe painful motion and weakness.  

Indeed, in the November 2011 VA examination, the Veteran reported constant medial pain and flare-ups.  He was noted to have pain on movement and pain to palpation; and the need for assistive devices for his right knee pain such as braces, crutches and canes.  The Board notes that while the examiner noted that the Veteran only experiences intermediate degrees or residual weakness, pain or limitation of motion from his knee replacement, the Veteran reported that he is only able to walk 15-20 minutes and drive for about 1-2 hours.  Moreover, in the December 2013 statement, the Veteran reported that he experiences much pain while trying to move his leg for physical therapy.  The Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his knee disorder, including reports of pain, stiffness, and swelling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the other evidence he has presented regarding his difficulties with motion and weakness in his right knee.  

The Board further notes that at the July 2016 VA examination, the Veteran reported that his pain had returned to the same level as prior to the surgery and he is less mobile.  The examiner reported that the knee replacement had chronic residuals consisting of severe painful motion or weakness.  The Veteran stated that his right knee still gives him some of the worst pain that he has ever had.  

The Board notes that while the July 2016 VA examination documents severe pain, the Veteran's disability did not increase in severity specifically on the day of that examination.  Rather the symptomatology reported at the time existed prior to the examination; the examination simply documented them.  Therefore, the Board will focus on the overall picture of the disability throughout the entire appeal period in question or prior to July 7, 2016.  In this regard, the Board notes that while the record does show that at times the Veteran did not exhibit severe pain on his right knee, the reported symptoms have been consistent since his knee replacement in including pain, mostly at a severe level.  Moreover, the Board finds significant the Veteran's report at the July 2016 VA examination that his right knee still gives him some of the worst pain he has ever had.  This implies pain has always existed and that the pain has been, for the most part, severe.  Therefore, the Board will resolve reasonable doubt in the Veteran's favor and finds that the disability picture has more nearly approximated that of a 60 percent disability rating due to severe pain, throughout the appeal period.  

Therefore, the Board finds that the reported symptoms more nearly approximate severe painful motion or weakness of the right knee prior to July 7, 2016 and a 60 percent disability rating is warranted for that time period.

Having determined that a 60 percent disability rating is warranted prior to July 7, 2016, the Board is left with a uniform rating for the entire appeal period.  The Board must now determine if a disability rating in excess of 60 percent is warranted at any time during the appeal period.  In this regard , the Board notes that a 60 percent rating is the maximum allowed for chronic residuals of severe painful motion or weakness under Diagnostic Code 5055.  The Board has considered whether a higher rating could be assigned under any other potentially applicable rating criteria, but finds that finds that none provide for a disability rating in excess of 60 percent. Finally, it is noted that separate ratings under DCs 5256 to 5263 could not be assigned in conjunction with a rating under DC 5055 as that would result in separate ratings for the same symptoms, known as pyramiding, which is prohibited.  See 38 C.F.R. §§ 4.14, 4.71a (2016).  

Therefore, the Board finds that a rating of 60 percent, but no more, for the Veteran's total right knee arthroplasty is appropriate for the entire period on appeal, excluding the period when a temporary total rating was in effect.


ORDER

A disability rating of 60 percent for a right knee disability post total knee replacement prior to July 7, 2016, is granted, subject to law and regulations governing the effective date of an award of monetary compensation.

A disability rating in excess of 60 percent for a right knee disability post total knee replacement, is denied.  


REMAND

The Board notes that a request for TDIU, whether expressly raised by the veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Here, the Veteran claimed in letters from January 2011and February 2011 that he had been unemployed since his November 2010 right knee replacement.  Therefore, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  Thus, the matter should be remanded to the AOJ for adjudication of the issue of entitlement to a TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.
 
2.  Thereafter, conduct any additional development deemed necessary to determine the impact of his service-connected disability on employability and adjudicate the issue of entitlement to TDIU pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), to include on an extra-schedular basis if necessary.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


